Citation Nr: 1009637	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1965 
to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied a 
claim for service connection for hepatitis C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran asserts that his currently diagnosed hepatitis C 
is related to service.  
In his June 2006 claim, he said that when he was stationed at 
Fort Hood, Texas, he would sell his blood to earn extra 
money.  He started doing this in twice a month in December 
1966.  He said his plasma was refused in February 1967 
without an explanation.  He stated he was diagnosed with 
hepatitis C in 2001 at the Birmingham VA Medical Center.  In 
a July 2008 appeal (and addendum), the Veteran stated he 
served in the motor pool and worked on vehicles used in 
Vietnam.  He explained that he cut his hands often while 
working.  He thought he contracted hepatitis while working in 
Fort Hood.  

A July 2000 document reflects that the Veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  SSA records have not yet been requested and are not 
in the claims file.  These records could potentially provide 
more information about the history of the Veteran's hepatitis 
C.  On remand, SSA records should be obtained and associated 
with the claims folder.  Negative responses should be 
documented.  

The Veteran's personnel records also have not been associated 
with the file.  On remand, these records should be requested 
and associated with the file.  

Beginning in May 2006, VA records indicated that the Veteran 
was being treated for cocaine dependence.  The footer on the 
last records printed in the file has a date of October 2006.  
All current VA records should be associated with the file, 
starting in October 2006.  

On remand, the Veteran should receive a VA examination to 
determine the nature and etiology of his currently diagnosed 
hepatitis C.  An October 1965 pre-induction examination 
showed the Veteran had a right inguinal hernia operation in 
1964 and an appendectomy prior to service induction (later 
records show the Veteran reported the appendectomy took place 
when he was 15 years old).  In April 1966, a service 
treatment record showed the Veteran was diagnosed with 
gonorrhea.  He received the same diagnosis in November 1966, 
June 1967, and July 1967.  Additionally, several VA medical 
records (dated September and November 2002), indicate the 
Veteran has a history of IV drug use from the 1970s.  Given 
the Veteran's assertions regarding the etiology of his 
hepatitis C, an opinion is needed on the disease's etiology.  

Accordingly, the case is REMANDED for the following action:

1. First, request from the SSA, all 
records related to the Veteran's claim for 
Social Security benefits, including all 
medical records and copies of all 
decisions or adjudications.  Associate 
these records with the claims file.  Any 
negative responses should be documented in 
the file.  

2. Next, associate with the file all 
current VA medical records, starting in 
October 2006.  

3. Then, schedule the Veteran for a 
pertinent VA examination.  The Veteran's 
entire claims file and a copy of this 
remand should be made available to the 
examiner for review.  The examiner should 
review the claims file in conjunction with 
offering an opinion, to specifically 
include: 
*	The Veteran's June 2006 claim 
regarding selling his blood; 
*	The Veteran's July 2008 appeal and 
addendum regarding cutting his hands 
and working in the motor pool; 
*	The service treatment records showing 
the Veteran had gonorrhea in service 
(April and November 1966 as well as 
June and July 1967); and 
*	The VA medical records recording a 
history of IV drug use in the 1970s 
(dated September and November 2002).  
The examiner should indicate whether it is 
likely, unlikely, or at least as likely as 
not that the Veteran's hepatitis C had its 
clinical onset, underwent a measurable 
increase in severity, or is otherwise 
related to service.  All conclusions 
should be followed by a rationale.  

4. Finally, re-adjudicate the claim for 
service connection for hepatitis C.  If 
the decision remains in any way adverse to 
the appellant, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

